Citation Nr: 1700550	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain for period between November 21, 2006 and May 27, 2015.

2.  Entitlement to a disability rating in excess of 40 percent for a chronic lumbosacral strain as of and from May 27, 2015.

3.  Entitlement to a separate rating for neurological impairment associated with chronic lumbosacral strain. 

3.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1950 to August 1952.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.  Jurisdiction currently resides in Montgomery, Alabama.

The appellant perfected an appeal of the RO's determination in September 2009.  The matter came before the Board in February 2015 and was remanded back for additional evidentiary development.  In a June 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 40 percent for a chronic lumbosacral strain, effective May 27, 2015.  A June 2016 request for approval of extra-scheduler consideration for a total disability rating based on individual unemployability was also submitted and the Director of the Compensation Service provided an opinion on the matter in July 2016.  The case is now again before the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the period on appeal, a chronic lumbosacral strain has not been manifested by ankylosis of the entire thoracolumbar spine or by incapacitating episodes.

2.  The Veteran's neurological symptoms in the lower extremities were not caused or aggravated by his service-connected back disability, and there are no other objective neurological manifestations associated with the back disability.

3.  The Veteran's service-connected disability precludes him from gaining or maintaining substantial employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for chronic lumbosacral strain, for the period between November 21, 2006 and May 27, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an evaluation in excess of 40 percent for chronic lumbosacral strain, since November 21, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a separate rating or service connection for neurological symptoms in the lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4.  The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.34, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, in February 2015 the claim was remanded for additional development.  The AMC acquired additional private and VA treatment records, and in May 2015 the Veteran was afforded an updated VA examination.  All records and the examination report have been associated with either the Virtual VA or Veterans Benefits Management System claims files.  The Board therefore finds that all necessary evidence has been acquired, to determine the appropriate rating for the Veteran's service connected chronic lumbosacral strain.  The VA examinations of record are sufficient to determine that the Veteran does not have ankylosis of the spine or incapacitating episodes and sufficient to determine that there are not associated objective neurological abnormalities; these are the bases of the only denials of benefits in this decision.  Accordingly, there has been substantial compliance with the remand directives and the duty to assist has been fulfilled.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, the Court of Appeals for Veterans Claims has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When the applicability of 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).
 
Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).
 
The Veteran's chronic lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher rating than that is only warranted when there is unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or of the entire spine (100 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id.  at Note (1).  A 10 percent rating is warranted where there are incapacitating episodes of at least one but less than two weeks total duration during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

Analysis

A November 1953 rating decision granted entitlement to service connection for an unstable lumbosacral joint and assigned 10 percent evaluation rating, effective September 24, 1953.  In a 1959 rating decision the RO recharacterized the Veteran's disability as a chronic lumbosacral strain and downgraded the effective rating to 0 percent, with an effective date of May 6, 1959.  In a December 1978 rating decision, the Veteran's rating was increased to 10 percent, effective August 30, 1978.  An October 1991 rating decision increased the rating to 20 percent, effective July 7, 1991.  The Veteran filed the present increased rating claim for his lower back condition in November of 2006.  In June 2015, the Veteran's rating for his chronic lumbosacral strain was increased to 40 percent, with an effective date of May 27, 2015.  The Veteran contends that his chronic lumbosacral strain warrants a rating higher than 20 percent between November 21, 2006 and May 26, 2015 and a rating higher than 40 percent since May 27, 2015.

During the period in question, the Veteran has attended many VA and private facility examinations of his lower back.  The Veteran was provided VA examinations for his spine in December 2006, January 2010, and again in July 2011.  

These examinations were found to be inadequate and did not correctly assess all factors relating to the severity of the Veteran's low back condition. The examinations did not fully address whether there was evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.  These exams did act to demonstrate a continued worsening of lower back symptoms, as described by the Veteran.  In all three instances, the VA examiner noted the loss of range of motion caused by pain, but did not quantify it or consider that fact sufficiently in their findings.  

The Veteran had an examination on May 27, 2015 that definitively showed a decrease in range of motion.  The Veteran's forward flexion was measured as 25 degrees, with his extension registering only 10 degrees.  His left and right lateral flexion came in at 10 degrees on each side and his left and right lateral rotation was only 5 degrees on each side.  This exam showed an objective worsening of the Veteran's range of motion and reflected his deserving of a 40 percent rating.  If forward flexion of the thoracolumbar spine is 30 degrees or less, a 40 percent rating is appropriate and here it was only 25 degrees.  38 CFR 4.71a. 

After having carefully reviewed the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence is entitlement to an evaluation of 40 percent for chronic lumbosacral strain for the entire period on appeal.  

When evaluated under the general rating formula for diseases and injuries of the spine, to rate any higher than 40 percent, unfavorable ankylosis must be present in the entire thoracolumbar spine.  

The Board acknowledges that the Veteran has a history of spinal problems as noted on private treatment records from August 2015.  However, at no point does the evidence of record show that the Veteran has ankylosis of the entire thoracolumbar spine to support a higher evaluation under Diagnostic Code 5237 for loss of motion.  See 38 C.F.R. § 4.71a.  Moreover, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings during each of the VA examinations, and the lack of finding ankylosis during any of the recent VA or private examinations, the Veteran's entire thoracolumbar spine is not fixed or immobile, due to unfavorable ankylosis or otherwise, despite his multiple spinal issues.  

At no point does the medical evidence from this period show that the loss of motion in the low back more closely approximated unfavorable ankylosis of the entire thoracolumbar spine as to warrant the higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There is also no evidence that the Veteran would warrant a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The July 2011 VA examiner noted that the Veteran did have intervertebral disc syndrome, but no incapacitating episodes in the last 12 months.  Furthermore, an incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician," and there is no evidence that the Veteran has ever been prescribed bedrest by a physician, nor do his own lay accounts of incapacitation indicate that he has had episodes which exceeded a period of one week in a year.  Id.  There is therefore no medical evidence supporting the assignment of a higher rating under the Diagnostic Code for intervertebral disc syndrome, during any stage of the Veteran's rating.

With regard to any neurological impairment associated with the service-connected back disability, there is no argument or indication of related bowel or bladder impairment.  Rather, the Veteran has complained of radiating pain in the lower extremities.  The Veteran believes that these neurological symptoms are due to his service connected back disability.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or aggravated (permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Further, as noted above, the rating criteria for the spine provide for a separate rating for objective neurological impairment that is associated with a spinal disability.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula, Note (1).

These Veteran's symptoms, however, have not been medically linked to his service connected back disability.  Although the Veteran believes that his pain in his lower extremities are related, he is not competent as a lay witness to provide an opinion in this regard.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the spine and the involved neurological system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The sole finding of "lumbar radiculopathy," noted on August 2015 private medical records in clinical history, when measured against the Veteran's complete medical record, is not probative.  In none of the past examinations is lumbar radiculopathy diagnosed.  Radiation of pain into the Veteran's lower extremities is noted in several of the VA examinations, but these complaints are neither diagnosed as radiculopathy nor are they connected to his chronic lumbosacral strain.  

In light of the above, the preponderance of the evidence is against a nexus between any neurological symptomatology and the service-connected back disability. Therefore, secondary service connection or a separate rating is not warranted.

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that since November 21, 2006, an evaluation of 40 percent, and not higher, is warranted for chronic lumbosacral strain.

TDIU

The Veteran also contends that his low back disorder and secondary symptoms prevent him from maintaining gainful employment.  The Veteran has submitted written statements indicating that the pain in his lower back prevents him from being able to work, stand for relatively short periods of time, or even sit for extended periods.  It is well documented in the Veteran's file that he had to leave his long held ministry position due to his low back disorder, and he has not been able to work since. 

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
 
A total rating for compensation purposes may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
In this case, the Veteran has not met the scheduler criteria during any period in appellate status.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran's VA and private treatment records show numerous complaints of back pain and physical therapy sessions for the lumbar spine.  Since leaving service, the Veteran has long dealt with lower back pain.  He has reported that his back pain has been exacerbated by sitting or standing for relatively short periods of time and has increased over the years.  During a VA examination in 2006, the Veteran reported recurrent flare-ups "lasting up to three or four days" which were "brought on usually by sitting for more than 30 minutes at a time."  

In October 2009, the Veteran stated that his low back pain and secondary symptoms prevented him from maintaining gainful employment.  The Veteran has submitted written statements indicating that the pain in his lower back and legs prevented him from being able to work, stand or even sit for relatively short periods of time.  In November 2011, the church where he worked reported that he was unable to handle his Pastor duties and that the Veteran had to retire due to his health.  The Veterans multiple medical examinations during the period on appeal also note his retirement and mention his spine issues as reasons baring both sedentary and physical labor.  In sum, it is well documented in the Veteran's file that he had to leave his long held ministry position due to his low back pain, and he has not been able to work since.  

In June 2016, a request for consideration of the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders on an extra-scheduler basis was submitted to the Director of Compensation Service.  The July 2016 memorandum from the Director of Compensation Service stated that entitlement to individual unemployability on an extraschedular basis was not warranted.  Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Veteran's most recent VA examination reported that the Veteran did not have flare ups associated with his back pain and that his chronic lumbosacral strain would not impact his ability to work.  There was no explanation or analysis of these findings nor any discussion of, or even mention of, the Veteran's long history to the contrary.  The most recent VA examination is inadequate in regards to the TDIU portion of the Veteran's claim.  It does not provide sufficient analysis or explanation for the findings that the Veteran's back condition do not have any impact on his ability to work.  The examination also does not discuss back issues previously mentioned in the Veteran's VA and private medical records. 

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU are met. 


ORDER

Entitlement to a disability rating of 40 percent for a chronic lumbosacral strain for the period between November 21, 2006 and May 27, 2015 is granted.

Entitlement to a disability rating in excess of 40 percent for a chronic lumbosacral strain during the period on appeal is denied.

A separate rating for neurological impairment associated with the back disability is denied.

TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


